Title: To George Washington from Thomas Hanson Marshall, 11 April 1770
From: Marshall, Thomas Hanson
To: Washington, George

 

Sir
Wednsday Evining 11th April 1770

A’m greatly obligd to you, for the Trouble you have Given your self in Leting me no Mr West is to be Down this Evining, or in the Morning; Th’o cannot at this Time Promis my self the Least Prospect of Joining You, as Mrs Marshall (who has been much aleing for sum time Past) is this day so Ill, (that without a Great amendment,) cannot by any meens Leve her, Should that be the Case, Weather &c. Permeting You may Depend I will be over in the Morning Arly, I am Sir Yr Most Hble Servt

Tho. Han. Marshall


N.B. Should I not be at your Hous by Eight oClock, in the Morning You may take for Granted I cannot Leve home.

